Citation Nr: 0012563	
Decision Date: 05/11/00    Archive Date: 05/18/00

DOCKET NO.  00-03 512	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits, resulting from a February 8, 2000, rating decision, 
granting a total disability rating based on individual 
unemployability (TDIU).  


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel










INTRODUCTION

The veteran had active military service from March 1953 to 
July 1955. 

This matter relating to attorney fees is before the Board of 
Veterans' Appeals (Board) following proceedings at the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) relating to claims by the veteran for 
VA benefits.  It is noted that the veteran's claims were 
originally before the RO in San Diego.  

The claimant in the present case is an attorney (R. V. C.) 
who was retained by the veteran in May 1997. 

The RO notified both the veteran and his attorney by letter 
dated February 14, 2000, that the case was being transferred 
to the Board for a determination concerning the attorney's 
eligibility for payment of attorney fees from past-due 
benefits.  They were advised that any additional evidence or 
argument should be submitted to the Board within 30 days.  No 
argument was received by the veteran or the claimant. 


FINDINGS OF FACT

1.  An initial Board decision on October 29, 1996, granted 
the veteran an increased rating for duodenal ulcer disease 
from 40 percent to 60 percent.  

2.  The original notice of disagreement for this claim was 
received on or after November 18, 1988.

3.  The claimant, R. V. C., was retained in May 1997.

4.  In an October 1997 joint motion for remand, the veteran's 
attorney and VA's Office of General Counsel asserted that the 
Board should have considered whether the veteran was entitled 
to a TDIU in its October 1996 decision.  

5.  In a November 1997 order, the Court remanded the Board's 
October 1996 decision for compliance with the October 1997 
joint motion for remand.  

6.  A fee agreement signed by the parties in January 1999 
provides for direct VA payment to the claimant of a 
contingency fee consisting of 20 percent of past-due benefits 
awarded to the veteran, but no more; the agreement provides 
for offset of any EAJA award, if the Court grants an award of 
benefits and/or directs the Board to award benefits on 
remand.  

7.  By a February 8, 2000, rating decision, the RO granted 
the veteran a TDIU.  

8  The claimant rendered legal services involving the 
veteran's VA claim for a TDIU.  


CONCLUSIONS OF LAW

1.  The criteria for a valid fee agreement between the 
attorney and the veteran as to VA representation have been 
met with respect to the veteran's claim for a TDIU.  
38 U.S.C.A. § 5904(c)(1) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.609(c) (1999).

2.  The fee specified in the agreement as being payable 
directly to the claimant in the amount of 20 percent of past-
due benefits awarded to the veteran is presumed to be 
reasonable and may be paid from past-due benefits created by 
the RO's grant of a TDIU.  38 U.S.C.A. § 5904(d) (West 1991 & 
Supp. 1999); 38 C.F.R. § 20.609(f), (h) (1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Judicial Review Act (VJRA, Public Law 100-687, 
102 Stat. 4105 (1988)) allows VA claimants to enter into 
agreements with attorneys and agents for the payment of fees 
for services in representing them in VA proceedings, provided 
that the fees are neither "unreasonable" nor "excessive."  
Before enactment of the VJRA, the fees which could lawfully 
be charged by attorneys and accredited agents in VA 
proceedings had been limited to $10 since the 1860's.  See 
Walters v. National Association of Radiation Survivors, 473 
U.S. 305 (1985).  A fee may now be charged if, and only if, 
the following conditions are met:  

(1) A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided before the date on 
which the Board first makes a final 
decision on the case.  38 U.S.C.A. 
§ 5904(c)(1) (West 1991 & Supp. 1999); 
38 C.F.R. § 20.609(c)(1) (1999).  

(2) The Notice of Disagreement which 
preceded the Board decision with respect 
to the issue, or issues, involved must 
have been received by the RO on or after 
November 18, 1988.  VJRA § 403, 102 Stat. 
4122; 38 C.F.R. § 20.609 (c) (2) (1999).  

(3) The attorney at law or agent must 
have been retained not later than one 
year following the date on which the 
decision of the Board with respect to the 
issue, or issues, involved was 
promulgated.  38 U.S.C.A. § 5904(c)(1) 
(West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.609(c)(3) (1999).  


Eligibility to receive attorney fees stemming from past-due 
benefits as a result of the RO's February 8, 2000, rating 
decision, granting a TDIU.

On October 29, 1996, the Board granted the veteran an 
increased rating from 40 percent to 60 percent for duodenal 
ulcer disease.  The claimant appealed the veteran's claim to 
the United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter "the Court").  In October 1997, while 
the case was pending at the Court, the veteran's attorney and 
VA's Office of General Counsel filed a joint motion (Motion) 
requesting that the Court remand the Board's October 1996 
decision.  The joint motion argued that the Board should have 
considered whether the veteran was entitled to a TDIU.  The 
Court granted the Motion in November 1997 and remanded the 
case to the Board.  

The Court held in In Matter of Smith, 10 Vet.App. 311, 314 
(1997), "Where the Board fails to adjudicate a claim that 
was reasonably raised before it, the net outcome for the 
veteran amounts to a denial of the benefit sought".  In that 
case, the Court held that the Board's failure to adjudicate a 
claim for a TDIU that was properly before it, constituted a 
final adverse Board decision with respect to that claim.  

Therefore, even though the Board's October 1996 decision did 
not address a TDIU, the Court Order determined that the issue 
of a TDIU had been properly before the Board, and the failure 
to address the claim must be treated as a denial.  In Matter 
of Smith, 10 Vet.App. 311, 314 (1997).  

The notice of disagreement which preceded the Board decision 
was received by the RO after November 18, 1988.  The 
claimant, R. V. C., was retained in May 1997, or within one 
year after the October 1996 Board decision.  Therefore, the 
three statutory and regulatory criteria necessary for the 
attorney to charge a fee for his services have been met.  
38 U.S.C.A. § 5904(c)(1) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.609(c) (1999).  

The law specifies that the total fee payable to an attorney 
may not exceed 20 percent of the total amount of any past-due 
benefits awarded in the veteran's claim.  38 U.S.C.A. 
§ 5904(d) (West 1991 & Supp. 1999).  Fees totaling no more 
than 20 percent of any past-due amounts are presumed to be 
reasonable.  38 C.F.R. § 20.609(f) (1999).  

The attorney fee agreement executed between the parties in 
January 1999 provides for direct VA payment to the claimant 
of a contingency fee consisting of 20 percent of past-due 
benefits awarded to the veteran, but no more.  While the 
contract specifies that the attorney may pursue an award 
under the Equal Access to Justice Act (EAJA), the contract 
clarifies that if the Court grants an award of benefits 
and/or directs the Board to award benefits on remand, an 
offset will be made against the entitlement paid for the 
contingent fee in the amount of the EAJA fee.  The contract 
only allows for retention of both the contingent fee and EAJA 
fee if the Court remands the veteran's case without directing 
and/or ordering an award of benefits.  Accordingly, since the 
contract does not allow for retention of EAJA fees and 
attorney fees from past-due benefits for the same work, it is 
concluded that the January 1999 fee agreement complies with 
the aforementioned statutory and regulatory requirements and 
is reasonable. 

After the November 1997 Court order remanding the case to the 
Board, the Board remanded the veteran's claim to the RO, and 
on February 8, 2000, the RO granted a TDIU.  

Attorney fees are payable for past-due benefits stemming from 
the grant of a TDIU.  The evidence shows that the attorney 
performed work on the veteran's claim for a TDIU after the 
October 1996 Board denial.  


Calculation of past-due compensation payable to the 
appellant.

In preparation for referral of the attorney fee entitlement 
issue to the Board, the RO made preliminary calculations of 
the dollar amount of past-due compensation payable to the 
appellant and of the portion potentially payable to the 
attorney.  These figures were furnished to the parties by 
letter dated February 14, 2000.  As described below, the 
amount payable as attorney fees following the February 8, 
2000, RO rating decision will have to be revised.  

The period of past-due benefits stems from the grant of a 
TDIU.  Since the grant of a TDIU was made effective from 
November 15, 1991, compensation is payable to the appellant 
from December 1, 1991, since that is the first day of the 
following month.  38 U.S.C.A. § 5111 (West 1991).  In its 
calculation of past-due benefits, the RO correctly chose 
December 1, 1991, as the effective date of the increase in 
benefits. 

Calculation by the RO of the amount of past-due benefits 
created by the February 2000 RO rating decision must also 
comply with the provisions of 38 C.F.R. § 20.609(h)(3) 
(1999), which states that the termination date of the period 
of past-due benefits for attorney fee purposes is the date of 
the award, not the last day of the month of the award.  As 
the date of the award was February 8, 2000, the termination 
date of the period of past-due benefits for attorney fee 
purposes will be February 8, 2000.  As the RO chose February 
29, 2000, as the termination date of the period of past-due 
benefits for attorney fee purposes, the RO should recalculate 
the figures accordingly to reflect the fact that the correct 
termination date is February 8, 2000.

In summary, the attorney is entitled to payment of 20 percent 
of the past-due benefits stemming from the grant of a TDIU 
for the period between December 1, 1991, and February 8, 
2000. 


ORDER

Eligibility for payment of attorney fees for services 
rendered before the VA is established.  The attorney should 
be paid 20 percent of past-due benefits awarded the veteran 
for a TDIU for the period from December 1, 1991, through 
February 8, 2000.



		
	G. H. SHUFELT
Member, Board of Veterans' Appeals



 


